Citation Nr: 1642630	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm condition, to include nerve damage. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for residuals of right foot surgery, to include as secondary to service-connected bilateral tinea pedis. 

5.  Entitlement to service connection for low back strain, to include as secondary to service-connected tinea pedis. 

6.  Entitlement to an initial compensable rating for service-connected tinea pedis. 

7.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1985 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2012, September 2012, and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a February 2015 rating decision, the RO awarded a temporary total rating for service-connected anxiety disorder, from October 6, 2014, through December 31, 2014, based on hospitalization for a service-connected disability.  The Board will exclude this period from consideration in the evaluation of service-connected anxiety disorder.  However, because a 50 percent was continued for anxiety disorder from January 1, 2015, and higher ratings are still available, the Board will consider whether a rating in excess of 50 percent is warranted from that date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Board remanded this matter for further development to allow the Veteran to appear at a videoconference hearing before a Veterans Law Judge at the RO.  

In its prior remand, the Board noted that the issues of entitlement to service connection for a bilateral ankle disability and PTSD had been raised by the record in statements dated October 2012 and October 2014, respectively, but these issues had not been adjudicated by the RO.  The Board indicated that it did not have jurisdiction over these issues and referred them to the AOJ for appropriate action.  To date, it does not appear that the RO has taken any actions with regard to either of the issues.  As such, they are once again referred to the RO for appropriate action.  

As will be discussed in greater detail below, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In March 2014, the Veteran perfected an appeal as to each issue listed on the title page by submitting three separate VA Form 9s, Appeal to the Board of Veterans' Appeals.  On each VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  In October 2014, the Veteran was notified that his requested Board video conference hearing was scheduled for November 17, 2014. 

In November 2014, the Veteran requested that his hearing be rescheduled.  He stated that he had been admitted to a residential PTSD program at the VA Medical Center in Hampton, Virginia, in October 2014 and would be discharged from the program in December 2014.  See October 2014 Fax; see also November 2014 Statement from Dr. C.T. 

In its November 2015 remand, the Board noted that as the requested video conference hearing had not been rescheduled, the claims on appeal had to be remanded to afford the Veteran a Board video conference hearing, as requested. 

The Board sent a copy of the November 2015 remand to the Veteran at a [redacted] address, which was subsequently returned as not deliverable.  The Board decision was subsequently sent to a [redacted] address. 

In a July 2016 letter, sent to the [redacted] address, VA informed the Veteran that it had placed his name on the list of persons wanting to appear at the RO for a videoconference hearing before a Veterans Law Judge.  The Veteran was informed that his name would remain on the list unless he accepted one of several options described in the letter.  

No further correspondence relating to the hearing has been associated with the Veteran's electronic claims folder.  

The Board does note that in a Board-generated tracking system, it appears that the Veteran was scheduled for a videoconference hearing in September 2016 but did not report for the requested hearing.  

However, there is no indication of, and the Veteran's electronic claims file does not contain evidence of, the Veteran being notified of the actual date and time of the hearing, as had been done with the prior scheduled videoconference hearing.  

Given the foregoing, the claims on appeal must be remanded to afford the Veteran a Board video conference hearing, as requested, with specific notification of the scheduled hearing being placed in the claims file.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the Philadelphia RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing must be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

